Citation Nr: 1704640	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from February 1964 to October 1967 and from December 1967 to November 1971.  Thereafter, he also served in the U.S. Navy Reserve from August 1989 to October 2005 during such time he served on active duty from April 1995 to September 1995 and from February 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

This case was previously before the Board in July 2015 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015 the Board remanded the Veteran's claim in part for the Veteran to be afforded a VA medical examination.  The Board ordered that the examiner identify all respiratory disorders the Veteran currently has or has had since June 2009, when he filed his claim, even if it currently resolved and specify whether the respiratory disorder was acute or chronic.  The Board also ordered that an opinion be rendered regarding whether any chronic respiratory disorder identified is related to any disease or injury incurred during the Veteran's active duty from February to November of 2004, to include exposure to environmental hazards (specifically fumes and smoke) during the Veteran's service in Iraq from April to November of 2004; or was caused or aggravated by the Veteran's service-connected coronary artery disease.

In response to the Board's remand the Veteran was afforded a VA medical examination in September 2015.  In the examination report, dated in October 2015, the examiner noted only a diagnosis of asthma and offered an opinion that it was not related to the Veteran's service.  As rationale, the examiner stated that it would be mere speculation to offer an opinion as to the cause of the Veteran's current respiratory conditions.  Review of literature showed that exposure to high levels of chemicals in burn pits, have not been shown to cause long term effects of the respiratory system.  An Institute of Medicine study 2009/2011 reported research has not indicated that there are long term adverse health effects from exposure to burn pits.  Thus, the examiner concluded that the Veteran's current respiratory conditions are likely due to age-related issues, previous smoking history or other co-morbid conditions. 

The Board finds the medical opinion to be inadequate for several reasons.  First, the examiner considered only asthma.  The Board instructions were to consider all respiratory disorders diagnosed since June 2009, despite whether they were currently resolved.  The examiner referenced an August 2013 CT report which noted atelectasis, but did not address it further or comment on the significance of that finding.  Further, the examiner did not discuss whether the Veteran's service-connected coronary artery disease is contemplated as one of his co-morbid conditions that may have caused his asthma or otherwise respond to the Board's opinion as to any causal relationship between the service-connected heart disability and any diagnosed respiratory disorder. 

As the opinion rendered is inadequate, the Board finds that there has not been substantial compliance with the Board's July 2015 remand and the claim must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2016 rating decision the RO granted service connection for multiple disabilities associated with Parkinson's Disease, including difficulty chewing/swallowing, effective August 9, 2016.  As such, on remand, the examiner should comment on whether the Veteran's respiratory conditions are due to or aggravated by the Veteran's service-connected disabilities associated with Parkinson's Disease. 

On remand, attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since September 2016.  38 C.F.R. § 3.159.

Additional evidence was received and associated with the claims file subsequent to the June 2016 Supplemental Statement of the Case.  As the Board is remanding the claim for further development, the AOJ will have an opportunity to consider this evidence in the first instance. 38 C.F.R. §§ 19.31, 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since September 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner for preparation of an addendum.  The examiner should address the following:

(a) identify all respiratory diagnoses the Veteran has currently, as well as any respiratory disorders shown since June 2006, even if currently resolved or not shown on current examination.  The examiner should indicate whether any respiratory disorder identified is chronic or acute.  In answering this question, the examiner should specifically discuss the significance of the August 2013 CT report which showed atelectasis.  
(b)  is it at least as likely as not (i.e., at least a 50 percent probability) that any respiratory disorder identified in (a) is related to any disease or injury incurred during the Veteran's active duty from February to November of 2004, to include exposure to environmental hazards (specifically fumes and smoke) during the Veteran's service in Iraq from April to November of 2004.  

(c)  is it at least as likely as not (50 percent or higher degree of probability) that any respiratory disorder identified in (a) was caused by any of his service-connected disabilities, to include the disabilities associated with Parkinson's Disease and his coronary artery disease? 

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any respiratory disorder identified in (a) was aggravated any of his service-connected disabilities, to include the disabilities associated with Parkinson's Disease and his coronary artery disease?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


